Citation Nr: 9934335	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  97-34 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES


1. Whether new and material evidence has been submitted to 
reopen the veteran's 
claim of entitlement to service connection a psychiatric 
disorder, to include Post-Traumatic Stress Disorder (PTSD).

2.  Entitlement to service connection for a heart disorder as 
secondary to a nervous disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1960 to December 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The Board notes that the veteran's claims were remanded by 
the Board in February 1999 in order to obtain VA outpatient 
records that had not been previously associated with the 
claims file.  Those records have now been associated and 
considered, the Board can proceed to decide this case.

As discussed below, a change in the law regarding new and 
material evidence requires that the Board remand the issue of 
entitlement to service connection for a nervous disorder.  
Further, as the veteran claims entitlement for a heart 
disorder as secondary to this unadjudicated claim, it is the 
decision of the Board to defer the secondary service 
connection claim until the underlying issue can be fully 
adjudicated.


FINDINGS OF FACT

1. A final RO rating decision dated October 1993 denied 
service connection for a 
nervous disorder to include PTSD.

2. The evidence received since the October 1993 rating 
decision bears directly and 
substantially upon the matter under consideration, and is, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim, as the evidence suggests a 
link between the veteran's disorder and his period of active 
service.



CONCLUSIONS OF LAW

1. The October 1993 RO decision denying the veteran 
entitlement to service 
connection for a nervous disorder to include PTSD is final.  
38 U.S.C.A. § 7105 (West 1991).

2. New and material evidence sufficient to reopen the claim 
for service connection 
for this nervous disorder has been submitted.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991).

3.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the claims file reveals that the veteran's claim 
of entitlement to service connection for a nervous disorder, 
to include PTSD, was denied by rating decision dated October 
1993.  That rating decision found that the veteran did not 
have a diagnosis of PTSD and could not be, thus, service 
connected for that disorder.  Further, the rating decision 
found that while the veteran did receive psychiatric 
treatment in service, each psychiatric diagnosis was shown to 
have pre-existed service with no indication that the 
veteran's period of active duty aggravated the existing 
personality problems.

The law provides that appellate review will be initiated by a 
Notice of Disagreement (NOD) and completed by a substantive 
appeal after a Statement of the Case (SOC) is furnished.  
38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  As the veteran 
filed neither in response to the RO's October 1993 denial of 
service connection for the nervous disorder, the 
determination is final.

Once a RO decision becomes final under 38 U.S.C.A. § 7105(a), 
absent the submission of new and material evidence, the claim 
may not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1998); Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993).  New evidence, submitted 
to reopen a claim will be presumed credible solely for the 
purpose of determining whether the claim has been reopened.  
Justus v. Principi, 3 Vet. App. 519, 513 (1992).  If the 
Board's finds the evidence new and material, his claim must 
be reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).  

The United States Court of Appeals for Veteran's Claims 
(Court) has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Elkins v. West, 12 Vet. 
App. 209 (1999)..  The first step is to determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  That regulation provides that new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that is must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If such new and material evidence has been submitted, the 
second step under Elkins is to immediately determine upon 
reopening whether, based on all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  The final step is, if the claim is in 
fact well grounded, to evaluate the merits of the claim after 
any duty to assist inherent in 38 U.S.C.A. § 5107(b) has been 
fulfilled.  

Evidence associated with the claims file prior to the October 
1993 decision included the veteran's service medical records, 
VA outpatient treatment records from January to May 1993, a 
statement from the veteran dated April 1993 and a VA 
examination report from August 1993.  The veteran's service 
medical records reveal that the veteran was hospitalized in 
service for moderate chronic schizoid personality in November 
1962.  Records also show that he was subsequently 
administratively discharged from active duty in December 
1962.  The VA outpatient records show that the veteran 
received treatment for anxiety disorder and depressive 
symptoms in 1993.  The VA examination report found the 
veteran to have dysthymia, secondary type with early onset 
and obsessive-compulsive disorder.

Pertinent evidence associated with the claims file since the 
October 1993 rating decision includes VA outpatient records 
from May 1996 to February 1999, letters from Rosa Kathleen 
Riggs, Ph.D., M. D. dated June 1997, November 1997, January 
and February 1998, a letter from Wanda Thacker dated November 
1997 and  personal hearing testimony from November 1997.  

The outpatient records here show that the veteran continued 
to suffer from depression and anxiety over the period of time 
covered.  For instance, the veteran was diagnosed with 
depression in June 1998 and February 1999.  However, these 
records do not etiologically link the veteran's depression to 
service, in June 1998 the veteran was deemed depressed due to 
a general medical condition and obsessive personality 
disorder.  

Dr. Riggs has provided several letters regarding the veteran 
and his treatment.  She wrote in November 1997 that the 
veteran suffered from Chronic Stress Disorder, symptoms of 
PTSD, major depression, anxiety with panic attacks and 
obsessive compulsive disorder.  She writes, "it was service 
that started his nervous problems."  In February 1998, the 
doctor elaborated, saying that she had talked with those who 
knew the veteran before he entered service and that he did 
not show psychiatric symptomatology prior to entering into 
service.  She reviewed the report from the veteran's August 
1993 VA examination report where the veteran was noted to be 
very nervous with psychomotor retardation and frequent 
blocking.  Using this symptomatology, the doctor diagnosed 
the veteran with major depression and generalized anxiety 
disorder.  

Wanda Thacker wrote that she was a nurse for Charles F. 
Sowards, M. D. and that the doctor had treated the veteran 
for nerves and a heart condition.  The veteran testified at 
his personal hearing that he was extremely scared in service 
and that he was deeply impacted when criticized by his 
commanding officer.  He testified that he was often 
threatened and that he went absent without leave 4 to 5 times 
when he feared for his life.  Therefore, he urges that his 
nervous disorder did begin while in service.

The evidence received since the October 1993 rating decision 
is new in that it was not previously physically of record.  
Further, it bears directly and substantially upon the 
specific matter under consideration and by itself and in 
connection with evidence previously considered is so 
significant that it must be considered to fairly decide the 
merits of the claim. Specifically, as Dr. Riggs' opinion that 
the veteran's current nervous disorder is related to the 
veteran's period of active service goes directly towards the 
veteran's burden of presenting a plausible claim, it is, when 
considered alone or in conjunction with all the evidence of 
record, so significant that it must be considered in order to 
fairly decide the merits of the claim.  As such, this 
evidence is new and material as contemplated by law and thus 
provides a basis to reopen the veteran's claim of entitlement 
to service connection for arthritis of the spine.  38 C.F.R. 
§ 3.156.  In addition, the Board finds that the veteran's 
claim for service connection is well grounded.  38 C.F.R. 
§§ 3.102, 3.303.  Specifically, Dr. Riggs has offered an 
opinion linking the veteran's nervous disorder to his period 
of active service.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1998).


ORDER

The veteran's claim of entitlement to service connection for 
a psychiatric disorder is reopened and it is well grounded.


REMAND

As discussed above, the veteran's claim of entitlement to 
service connection for a psychiatric disorder is well 
grounded pursuant to Dr. Riggs statements linking the current 
psychiatric disorder to service.  However, the medical 
records at the time of the veteran's discharge found that the 
veteran's disorder had existed prior to service and that 
these disorders were not aggravated by service.  Dr. Riggs 
has stated her belief that the veteran's current nervous 
disorder is related to the veteran's period of active 
service.  As such, the Board believes that the veteran should 
be afforded a VA examination that would included a review of 
all medical records contained in the claims file.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:


1. The veteran should be afforded a 
mental disorders examination to 
ascertain the nature, severity, and 
etiology of any disorders that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, particularly service medical 
records and Dr. Riggs' correspondence 
and offer comments and an opinion as 
to whether, in retrospect, the final 
diagnosis made in service was correct, 
i.e. did the veteran have an acquired 
psychiatric disorder and not the 
diagnosed schizoid personality 
disorder, in service.  Further, the 
examiner should offer an opinion as to 
whether the veteran currently has any 
disorder related to any acquired 
psychiatric disorder from service.  
All opinions should be supported by a 
written rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1998), copies of all 
pertinent medical records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2. Thereafter, the RO should readjudicate 
the appellant's claim based on the 
additional evidence received.  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, 
and afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate 
review.  

3. The RO should note that if the benefit 
sought on appeal is granted, i.e. 
service connection is granted for the 
veteran's psychiatric disorder, 
further adjudication of the veteran's 
claim of secondary service connection 
may be warranted.  At any rate, this 
secondary service connection claim is 
still before the Board and must be 
returned after adjudication  of the 
nervous disorder claim is complete. 




The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




